Title: To Alexander Hamilton from John Adlum, 5 May 1800
From: Adlum, John
To: Hamilton, Alexander


          
            Sir
            Philada. May 5th. 1800
          
          The situation of my private affairs is so interesting at this time, that I am compelled to solicit leave to retire from the service—and as general opinion anticipates a speedy dissolution of the army. I hope that my voluntary resignation will produce no injury or inconvenience to the publick—If my request can be granted, I shall always hold my self prepared to obey your commands, should my country require my services at any future period—
          I am Sir With the greatest respect Your most Obedt. & Hble. Servt.
          
            John Adlum
          
          Major General Hamilton
        